

117 SRES 399 IS: Honoring North Carolinians and other members of the Armed Forces who made the ultimate sacrifice in the attack on Hamid Karzai International Airport on August 26, 2021.
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 399IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Tillis (for himself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring North Carolinians and other members of the Armed Forces who made the ultimate sacrifice in the attack on Hamid Karzai International Airport on August 26, 2021.Whereas Marine Corps Sergeant Nicole L. Gee, born in Roseville, a suburb of Sacramento, California, and assigned to Combat Logistics Battalion 24, 24th Marine Expeditionary Unit, II Marine Expeditionary Force, Camp Lejeune, North Carolina, made the ultimate sacrifice during the attack on Hamid Karzai International Airport on August 26, 2021;Whereas Army Staff Sergeant Ryan C. Knauss, assigned to 9th PSYOP Battalion, 8th PSYOP Group, Ft. Bragg, North Carolina, made the ultimate sacrifice during the attack on Hamid Karzai International Airport on August 26, 2021;Whereas members of the Marine Corps, including Staff Sergeant Darin T. Hoover of Salt Lake City, Utah, Sergeant Johanny Rosario Pichardo of Lawrence, Massachusetts, Corporal Hunter Lopez of Indio, California, Corporal Daegan W. Page of Omaha, Nebraska, Corporal Humberto A. Sanchez of Logansport, Indiana, Lance Corporal David L. Espinoza of Rio Bravo, Texas, Lance Corporal Rylee J. McCollum of Jackson, Wyoming, Lance Corporal Dylan R. Merola of Rancho Cucamonga, California, Lance Corporal Kareem M. Nikoui of Norco, California, and Lance Corporal Jared M. Schmitz of St. Charles, Missouri, all made the ultimate sacrifice during the attack on Hamid Karzai International Airport on August 26, 2021;Whereas Navy Hospital Corpsman Third Class Maxton W. Soviak of Berlin Heights, Ohio, made the ultimate sacrifice during the attack on Hamid Karzai International Airport on August 26, 2021; andWhereas all those who served, fought, or perished in the overall Global War On Terror have served valiantly in defense of the United States: Now, therefore, be itThat it is the sense of the Senate that—(1)Marine Corps Sergeant Nicole L. Gee, Army Staff Sergeant Ryan C. Knauss, and their fellow members of the Armed Forces—(A)served the United States with honor and distinction; and (B)represent the very best of the United States; and(2)the United States—(A)honors those brave members of the Armed Forces and their families; and (B)shall never forget the services they rendered and sacrifices they made in the defense of the United States.